
	
		I
		111th CONGRESS
		1st Session
		H. R. 2042
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize additional appropriations to the National
		  Institutes of Health for research on the early detection of and the reduction
		  of mortality rates attributed to breast cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Better Screening Test for Women
			 Act.
		2.Authorization of
			 appropriations for research on breast cancer by the National Institutes of
			 HealthSubsection (b) of
			 section 402A of the Public Health Service
			 Act (42 U.S.C. 282a) is amended—
			(1)in the heading, by
			 striking Office of the
			 Director and inserting Office of the Director; additional
			 authorizations of appropriations;
			(2)by striking
			 Of the amount authorized to be appropriated and inserting the
			 following:
				
					(1)Office of the
				DirectorOf the amount authorized to be
				appropriated
					;
				and
			(3)by adding at the
			 end the following:
				
					(2)Additional
				authorizations of appropriations
						(A)Research on
				breast cancerFor the purpose
				of conducting and supporting clinical research and related activities under
				section 417(c)(1)(B) concerning early detection and screening methods for
				breast cancer, there are authorized to be appropriated $55,000,000 for each of
				fiscal years 2010 through 2014. Such authorization of appropriations is in
				addition to any other authorization of appropriations that is available for
				such purpose.
						(B)Research on
				effects of early detection of breast cancerFor the purpose of conducting and
				supporting research and data collection regarding the link between early
				detection of breast cancer and reduction of mortality rates attributed to
				breast cancer, there are authorized to be appropriated $5,000,000 for each of
				fiscal years 2010 through 2014. Such authorization of appropriations is in
				addition to any other authorization of appropriations that is available for
				such
				purpose.
						.
			
